Citation Nr: 9933873	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of dental 
surgery, to include temporomandibular jaw syndrome, arthritis 
of the jaw, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as suffering from 
temporomandibular jaw syndrome, arthritis of the jaw, and 
headaches.

3.  Medical evidence etiologically linking these three 
conditions with the veteran's military service or with 
treatment she may, or may not, have received while she was in 
service has not been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of dental surgery, to include temporomandibular jaw 
syndrome, arthritis of the jaw, and headaches is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent a pre-enlistment physical in March 
1943.  Unknown Form Designation, Report of Physical 
Examination, March 26, 1943.  A part of that physical 
examination was a report of missing teeth and fillings 
(cavities).  Per that report, she was missing teeth 1, 16, 
17, 19, and 32.  Teeth numbers 3, 18, and 31 had either 
caries or fillings and restorations.  At the end of her duty 
with the US Navy, another examination of the veteran's teeth 
was conducted.  That examination reported that she was 
missing teeth 1, 16, 17, 19, and 32.  Caries, cavities, and 
fillings were noted on teeth 3, 15, 18, 30, and 31.  See NMS 
Form Y, Report of Physical Examination, October 18, 1945; 
Unknown Form Number, Dental Record, October 18, 1945.  Three 
years later, in September 1948, the veteran was service-
connected (for outpatient treatment purposes only) for dental 
care for teeth 3, 15, 18, 19, and 31.  VA Form 8-564, Rating 
Sheet, September 23, 1948.

Fifty-two years after she was discharged, the veteran 
submitted VA Form 21-526, Veteran's Application for 
Compensation or Pension, dated April 18, 1997.  On that form, 
the veteran claimed that she underwent dental surgery in 1945 
in Bayonne, New Jersey, and that as a result of that surgery, 
she now suffered from arthritis of the jaw, temporomandibular 
jaw syndrome, and headaches.  

To support her claim, the veteran submitted a sworn statement 
from her husband.  Statement from the veteran's husband, 
September 8, 1997.  In that statement, the husband reported 
that he had been stationed with the veteran in 1945 at the 
Bayonne Naval Yard dispensary.  He stated that the veteran's 
wisdom teeth were pulled in 1945 but that as a result of said 
procedure, the veteran's jaw became "unhinged and locked".  
The veteran's husband further averred that from the time of 
the surgery until her release, she experienced an 
"unhinged" jaw, headaches, and pain in the neck and jaw 
area.  Finally, the appellant's husband noted that the 
veteran's operation and treatment might not be in her service 
medical records because said records were not kept due to the 
chaotic nature of the end of World War II.

Shortly after the husband's statement was submitted, the 
veteran underwent a dental examination at the VA Medical 
Center.  See Dental and Oral Exam, June 18, 1998.  During 
that exam, the dentist noted that teeth 1, 16, 19, 30, and 32 
were missing, but that teeth 19 and 30 had been replaced.  X-
ray films were taken which produced the following diagnosis:

. . . significant bilateral bone erosion 
on the superior head of each condyle.

The dentist further diagnosed the veteran as having:

1.  Temporomandibular joint dysfunction 
syndrome, likely aggravated by a 
difficult extraction during which the TMJ 
was dislocated.
2.  Osteoarthritis of the TMJ joint with 
condylar bone loss likely aggravated by 
repeated TMJ dislocation.
3.  Tinnitus, which may or may not be 
related to the TMJ dysfunction.

The RO reviewed all of this evidence and then denied the 
veteran's claim and she has appealed to the Board for review. 

Under 38 U.S.C.A. §§ 1110 and 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met her statutory burden of submitting evidence of a 
well-grounded claim for service connection for the residuals 
of dental surgery, to include temporomandibular jaw syndrome, 
arthritis of the jaw, and headaches.

The veteran claims that she has been suffering from various 
residuals of dental surgery since service and that this was 
caused as a result of a tooth removal.  However, despite her 
pleadings, the service medical records do not corroborate her 
story.  Upon entrance into the US Navy in 1943, the veteran 
was missing five teeth.  She had fillings, caries, or 
cavities in three other teeth.  Upon her discharge in 1945, 
the veteran was still missing the same five teeth.  The teeth 
that had fillings, caries, or cavities were the same teeth so 
noted in 1943.  In other words, there were no loss of teeth 
between the time the veteran entered onto active duty and 
when she left.  

The Board also notes that the VA dental examination conducted 
in 1998 shows that the same five teeth were missing.  A sixth 
tooth, number 30, was also missing but that tooth was present 
when the veteran was examined in 1945.  Thus, the service 
medical records do not substantiate her claim.  Since the 
veteran's service medical records do not show treatment for 
or findings of an extraction of a tooth/teeth, the Board must 
assume that she never received treatment for this condition.

Additionally, the record does not contain any post-service 
dental treatment records for the veteran.  There is no 
indication that from 1945 to 1998 that the veteran ever 
sought treatment for or complained about problems that might 
have resulted from dental treatment that she received while 
in service.  Three years after she was released from active 
duty and she sought general VA benefits, she did not complain 
of any problems with her jaw or with headaches.  When she 
applied for VA benefits in 1982, she was silent as to any 
problems she was experiencing as a result of medical 
treatment she may have received while in the service.

The Court has held that where the issue involves medical 
causation, competent medical evidence that indicates that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Also, in order for a claim to be well-grounded there 
must be competent medical evidence of a nexus between service 
or an in-service event or occurrence and the current 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Moreover, 
the Court has said that claimants unversed in medicine are 
not competent to make medical determinations.  

The veteran may claim that a VA physician has etiologically 
linked her current jaw disability with her service and that 
not only is her claim well-grounded, but that it should also 
be allowed.  The Board disagrees.  The doctor's report that 
the veteran may allude to contains contain no objective 
findings regarding the etiology of the veteran's condition.  
The doctor's statements are based purely on the history given 
by the veteran.  The Court has stated that a physician's 
repetition of the veteran's subjective history regarding an 
injury or treatment in service does not constitute competent 
medical evidence showing a link between events in service and 
a current disability.  "A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board finds that the VA physician's opinion, 
unenhanced by additional medical comment and devoid of 
specific authority and investigation to support his belief 
regarding possible dental treatment and the appellant's 
symptomatology, is too general and inconclusive to make the 
appellant's claim for service connection for residuals of 
dental surgery in 1945 well-grounded.

The Board adds that under the provisions of 38 C.F.R. § 
3.303(d) (1999), service connection would be warranted if 
evidence sufficiently demonstrates a relationship between the 
veteran's service-connected disabilities or his military 
service (and any incidents therein) and a current disability.  
To that end, the dentist's statement opined that the 
veteran's current dental complaints and conditions are 
"likely" related to a possible surgery the veteran had 
while in service. 

This evidence is deemed to be of limited weight as none of 
the statements asserts a medical basis upon which the 
suppositions were predicated.  The Court has made it clear, 
see Tirpak v. Derwinski, 2 Vet. App. 609 (1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight, and will not well-ground a 
claim.  See also Perman v. Brown, 5 Vet. App. 237, 241 
(1993)(an examining physician's opinion to the effect that he 
cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post- traumatic 
stress disorder and the later development of hypertension is 
"non-evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 
145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); see also 
Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

In other words, since the VA dentist couched his statement 
with the speculative adverb "likely", such an opinion 
constitutes "non-evidence" with no positive or negative 
weight.  Moreover, the dentist failed to provide any 
explanatory comments as to a rationale for his adoption of 
the veteran's contention.  This is especially true since the 
actual dental records from 1943 to 1945 appear to contradict 
the assertions of the veteran.  An examiner's opinion must be 
supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability, and does 
not well-ground the veteran's claim.  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. 
App. 229 (1993).

To ensure that the veteran understands exactly what the Board 
is saying, it is the Board's opinion that the statements 
proffered by the dentist are inconclusive and speculative.  
Nothing provided by the VA dentist would lead the Board to 
conclude that there is a relationship between the veteran's 
military service or any incident therein and any disabilities 
from which he may now suffer.  Moreover, the dentist failed 
to supply either the veteran or the VA with any medical 
treatises, references, or other corroborating material that 
would have substantiated his ambiguous statements.  

The Board is then left with the statements provided by the 
veteran and her husband.  The Board is convinced that all of 
the testaments provided by this couple have been provided in 
good faith and with the utmost sincerity as to their veracity 
and truthfulness.  Yet, neither individual is a dentist or an 
expert specializing in dental matters, and positive medical 
evidence confirming their statements have not been presented.  
Moreover, neither the veteran or the husband has provided a 
plausible explanation as to what teeth were removed in 
service when the service medical records show that no teeth 
were removed while the veteran was in service or within three 
years after her discharge.  

The Court has said that claimants unversed in medicine are 
not competent to make medical determinations.  In other 
words, since neither the veteran or her husband has had no 
dental training, or even nonpharmaceutical medical training, 
the statements that she now suffers from various oral/dental 
disabilities that are the residuals of dental surgery 
performed fifty-four years ago carries no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.)  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her current headaches with conditions suffered from 
while in service, or her service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, the issue of entitlement to service 
connection is not well-grounded, the claim fails, and it is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  


ORDER

Entitlement to service connection for the residuals of dental 
surgery, to include temporomandibular jaw syndrome, arthritis 
of the jaw, and headaches, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

